Citation Nr: 1021248	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-04 343	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation 
based upon individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter






INTRODUCTION

The Veteran served on active duty from February 1972 to July 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 RO decision.  The appeal was 
previously before the Board in July 2007, at which time the 
claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include affording him VA 
examinations.  Following such development, the Board again 
remanded the claim in December 2008 for additional 
evidentiary and procedural development.  Unfortunately, such 
development has not been fully accomplished, necessitating 
yet another remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action on his part is required.


REMAND

The veteran alleges he worked as an engineer up until October 
2002 when he was laid off for poor performance due to his low 
back condition.  He asserts he is rendered unemployable by 
the severity of his service- connected conditions of 
lumbosacral strain, rated as 10 percent disabling; and major 
depressive disorder, rated as 30 percent disabling.  The 
combined disability rating is 40 percent.  He further asserts 
that the morphine-based medication he takes for control of 
his lumbosacral strain prevents him from concentrating on any 
job.  

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service- 
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).  Alternatively, a total 
disability rating for compensation based on unemployability 
may be assigned to a veteran who is unable to secure and 
follow a substantially gainful occupation by reason of 
his/her service-connected disabilities.  The veteran's 
employment history, educational and vocational attainment as 
well as his particular physical disabilities are to be 
considered in making a determination on unemployability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran's unemployability claim was remanded in December 
2008 for actions including providing the Veteran with VA 
medical examinations and a social and industrial survey, to 
be performed by a VA social worker.  In the remand, it was 
emphasized that the Veteran's failure to report for any 
scheduled examination may result in the denial of his claim, 
under the provisions of 38 C.F.R. § 3.655.  

Upon remand, the Veteran was scheduled for a general medical 
examination, a psychiatric examination, and a social and 
industrial survey.  The general medical examination took 
place in December 2009, and the report is of record.  The 
psychiatric examination and the social and industrial survey 
were apparently scheduled for January 2010, but the Veteran 
did not report for these appointments.  The letters notifying 
the Veteran of the scheduled date and time are not available 
for review, however, so it is impossible for the Board to 
ascertain whether they were sent to his most recent address 
or whether there was any other flaw in the notice, which 
would provide a reasonable excuse for the Veteran's failure 
to report for these examinations.  

In a November 2009 letter to the Veteran containing an update 
on the progress of his appeal, the AMC inaccurately informed 
the Veteran that if he failed to report for a scheduled 
examination without a showing of good cause, his claim would 
be rated based on the evidence of record.  This represents a 
mis-statement of the law, as 38 C.F.R. § 3.655 unambiguously 
provides that when a claimant fails to show for an 
examination scheduled in conjunction with a claim for an 
increase (such as a total disability rating), the claim shall 
be denied.  We note that the Veteran received the complete 
and accurate text of 38 C.F.R. § 3.655 in the March 2010 
Supplemental Statement of the Case.  As the appeal must be 
remanded, anyway, clarifying the proper legal standard to be 
applied is important, given the confusing notice provided to 
the Veteran so far.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993). 

Although the Board regrets the necessity for another remand 
in this case, due process requires that the Veteran receive 
accurate notice of the laws and regulations under which his 
appeal may be decided, and due process also requires that the 
Veteran receive adequate notification of his scheduled 
examinations.  

Lastly, in order to provide the VA examiners and adjudicators 
with the most up to date information, the Veteran's VA 
medical records should be updated for the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
Veteran by the regional Kansas City VA 
Medical facilities since November 2009 
for inclusion in the file.

2.  The RO/AMC should request that a 
social and industrial survey be 
undertaken by a social worker, in order 
to elicit and set forth pertinent facts 
regarding the veteran's medical history, 
education and employment history, and 
social and industrial capacity.  The 
social worker who conducts this survey 
should identify those activities that 
comprise the veteran's daily routine.  
With regard to his employability, the 
veteran should be asked to provide the 
names and addresses of businesses where 
he has worked and or sought employment.  
Any potential employment opportunities 
should be identified.  The claims folder 
must be made available to the social 
worker in conjunction with the survey as 
it contains important historical data.

If the Veteran fails to report for this 
appointment, a copy of the notification 
letter regarding the appointment must be 
placed in the Veteran's claims file for 
review by adjudicators.  The Veteran is 
again informed that if he fails to report 
for this appointment without a showing of 
good cause, his claim will be denied 
under the provisions of 38 C.F.R. 
§ 3.655.  

3.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the severity of the Veteran's 
service-connected major depressive 
disorder.  All indicated tests or studies 
deemed necessary should be done.  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examiner 
should give detailed clinical findings of 
any symptomatology found, and that 
examiner should render an opinion whether 
the service-connected disabilities 
prevents the veteran from being gainfully 
employed, or whether a nonservice- 
connected disability (or disabilities) 
prevents the veteran from being gainfully 
employed.  The examiner should clearly 
outline the rationale for all opinions 
expressed.  

If the Veteran fails to report for this 
appointment, a copy of the notification 
letter regarding the appointment must be 
placed in the Veteran's claims file for 
review by adjudicators.  The Veteran is 
again informed that if he fails to report 
for this appointment without a showing of 
good cause, his claim will be denied 
under the provisions of 38 C.F.R. 
§ 3.655.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue of TDIU.  
The RO must consider all applicable laws 
and regulations, including but not 
limited to, consideration of referring 
the case for extra-schedular 
consideration.  If the claim remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  Thereafter, the matter should 
be returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 








Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


